Title: From Thomas Jefferson to Justin Pierre Plumard Derieux, 31 May 1805
From: Jefferson, Thomas
To: Derieux, Justin Pierre Plumard


                  
                     Dear Sir 
                     
                     Washington May 31. 05.
                  
                  Your favor of the 19th. is recieved, explaining the arrangements proposed to be made with your family. of the propriety of displacing yourself to accomodate those who are younger & abler to help themselves, I am neither competent nor authorised to judge. it is certainly a mark of those affectionate dispositions of which I have ever known you susceptible. but it is but justice, in answer to that part of your letter respecting an office, to observe to you, that none but the offices of primary grade are within my gift. all others are appointed by those to whom they are immediately subordinate, who being responsible for their conduct, ought not to be controuled in their appointment. accordingly I make it a sacred rule never to give even an intimation in favor of any one. it would be decieving yourself therefore injuriously to let this expectation enter at all into the views inducing you to remove to a city; and it is from a sincerity of disposition that I give frank information on this subject.   the solid stemmed wheat you were so kind as to give me some grains of, has failed. how has it answered with you, & what are it’s advantages? present me respectfully to Madame Derieux, & accept my friendly salutations.
                  
                     Th: Jefferson 
                     
                  
               